Exhibit 10.3

 



PROMISSORY NOTE

 

Borrower:

Applied Optoelectronics, Inc.

13115 Jess Pirtle Blvd

Sugar Land, TX 77478

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA 91731

 

Principal Amount:  $15,000,000.00 Date of Note:  July 15, 2014

 

PROMISE TO PAY. Applied Optoelectronics, Inc. ("Borrower") promises to pay to
East West Bank ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Fifteen Million & 00/100 Dollars
($15,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 15, 2017. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning August 5, 2014, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any late charges; and then to any unpaid
collection costs. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing.

 

LINE USAGE. The usage of the Loan shall be governed by the following sub-limits
with maximum aggregate amount that may be outstanding under all sub-limits
(items 1 through 2): $15,000,000.00.

 

1. Up to $15,000,000.00 for Clean Advances of maturity of the loan.

 

2. Up to $100,000.00 for corporate credit cards.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the rate quoted
by Lender for successive LIBOR Interest Periods.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PAYMENT DUE DATE. If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension.

 

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. In any event, even upon full prepayment of this
Note,. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early partial payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower's obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. If Borrower sends such a payment, Lender may accept it
without losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: East West Bank, Loan
Service Department, 9300 Flair Drive, 6th Floor El Monte, CA 91731.

 

LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
2.000% of the unpaid portion of the regularly scheduled payment or $5.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, if
permitted under applicable law, immediately increase by adding an additional
2.000 percentage point margin ("Default RateMargin"). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.

 

 



1

 

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change in Control. Any transaction in which any “person” or “group” (within the
meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of a sufficient number of shares
of all classes of stock then outstanding of Borrower ordinarily entitled to vote
in the election of directors, empowering such “person” or “group” to elect a
majority of the Board of Directors of Borrower, who did not have such power
before such transaction.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within thirty (30) days; or (2) if the cure requires more
than thirty (30) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER'S RIGHTS. Upon default, only after Borrower has exhausted all remedies
under the Cure Porvisions section as set forth above, Lender may declare the
entire unpaid principal balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.

 

 



2

 

 

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties or, if they cannot agree,
then any party may seek to have a private judge appointed in accordance with
California Code of Civil Procedure §§ 638 and 640 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts). The reference proceedings shall be conducted pursuant to
and in accordance with the provisions of California Code of Civil Procedure §§
638 through 645.1, inclusive. The private judge shall have the power, among
others, to grant provisional relief, including without limitation, entering
temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers. All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed. If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Court for such relief.
The proceeding before the private judge shall be conducted in the same manner as
it would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

 

The parties agree that time is of the essence in conducting the referenced
proceedings. The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof. The costs shall be borne equally by the
parties.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender fees incurred in
any attempt to collect. This includes, subject to any limits under applicable
law, Lender's attorneys' fees and Lender's legal expenses, whether or not there
is a lawsuit, including attorneys' fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. Borrower also will pay any court costs, in addition to all other sums
provided by law.

 

JURY WAIVER. To the extent permitted by applicable law, Lender and Borrower
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

 

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: inventory, ,
accounts, equipment and general intangibles described in the Commercial Security
Agreement dated   July 15  , 2014.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. All oral requests shall be confirmed in writing on
the day of the request, on forms acceptable to Lender. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender's office shown above. The following person or persons are
authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender's address shown above, written
notice of revocation of such authority: Chih-Hsiang (Thompson) Lin, CEO of
Applied Optoelectronics, Inc. Borrower agrees to be liable for all sums either:
(A) advanced in accordance with the instructions of an authorized person or(B)
credited to any of Borrower's accounts with Lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by Lender's internal records, including daily computer print-outs.

 

 



3

 

 

CERTIFICATION OF ACCURACY. Borrower certifies under penalty of perjury that all
financial documents provided to Lender, which may include income statements,
balance sheets, accounts payable and receivable listings, inventory listings,
rents rolls, and tax returns, are the most recent such documents prepared by
Borrower, that they give a complete and accurate statement of the financial
condition of Borrower, as of the dates of such statements, and that no material
change has occurred since such time, except as disclosed to Lender in writing.
Borrower agrees to notify Lender immediately of the extent and character of any
material adverse change in the Borrower's financial condition. The financial
documents shall constitute continuing representations of Borrower and shall be
construed by Lender to be continuing statements of the financial condition of
Borrower and to be new and original statement of all assets and liabilities of
Borrower with respect to each advance under this Note and every other
transaction in which Borrower becomes obligated to Lender until Borrower advises
Lender to the contrary. The financial documents are being given to induce Lender
to extend credit and Lender is relying upon such documents. Lender may verify
with third parties any information contained in financial documents delivered to
Lender, obtain information from others, and ask and answer questions and
requests seeking credit experience about the undersigned.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

 

LIBOR INTEREST RATE OPTION. An exhibit, titled "LIBOR INTEREST RATE OPTION," is
attached to this Note and by this reference is made a part of this Note just as
if all the provisions, terms and conditions of the Exhibit had been fully set
forth in this Note.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: East West Bank Loan Service Department 9300 Flair Drive, 6th
Floor El Monte, CA 91731.

 

ORAL AGREEMENTS NOT EFFECTIVE. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written negotiations, agreements and
understandings of the parties with respect to the subject matter hereof and
shall remain in full force and effect in accordance with its terms and
conditions.  Moreover, any subsequent oral statements, negotiations, agreements
or understandings of the parties shall not be effective against Lender unless
(i) expressly stated in writing, (ii) duly approved and authorized by an
appropriate decision making committee of Lender on such terms and conditions as
such committee shall deem necessary or appropriate in the committee’s sole and
absolute opinion and judgment and (iii) executed by an authorized officer of
Lender.  Borrower shall not rely or act on any oral statements, negotiations,
agreements or understandings between the parties at anytime whatsoever,
including before or during any Lender approval process stated above.  Borrower
acknowledges and agrees that Borrower shall be responsible for its own actions,
including any detrimental reliance on any oral statements, negotiations,
agreements or understandings between the parties and that Lender shall not be
liable for any possible claims, counterclaims, demands, actions, causes of
action, damages, costs, expenses and liability whatsoever, known or unknown,
anticipated or unanticipated, suspected or unsuspected, at law or in equity,
originating in whole or in part in connection with any oral statements,
negotiations, agreements or understandings between the parties which the
Borrower may now or hereafter claim against the Lender.  Neither this Agreement
nor any other Related Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
section.  Lender may from time to time, (a) enter into with Borrower written
amendments, supplements or modifications hereto and to the Related Documents or
(b) waive, on such terms and conditions as Lender may specify in such
instrument, any of the requirements of this Agreement or the Related Documents
or any Event Default and its consequences, if, but only if, such amendment,
supplement, modification or waiver is (i) expressly stated in writing, (ii) duly
approved and authorized by an appropriate decision making committee of Lender on
such terms and conditions as such committee shall deem necessary or appropriate
in the committee’s sole and absolute opinion and judgment and (iii) executed by
an authorized officer of Lender.  Then such amendment, supplement, modification
or waiver shall be effective only in the specific instance and specific purpose
for which given.

 

 

 



4

 

 

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

APPLIED OPTOELECTRONICS, INC.

 

 

By:   /s/ Chih-Hsiang (Thompson) Lin  

Chih-Hsiang (Thompson) Lin, CEO of Applied Optoelectronics, Inc.

 

 



5

 

 

LIBOR INTEREST RATE OPTION

 

Borrower:

Applied Optoelectronics, Inc.

13115 Jess Pirtle Blvd

Sugar Land, TX 77478

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA 91731

 

This LIBOR INTEREST RATE OPTION is attached to and by this reference is made a
part of the Promissory Note, dated _____________, 2014, and executed in
connection with a loan or other financial accommodations between EAST WEST BANK
and Applied Optoelectronics, Inc.

 

"Business Day" means any day other than a Saturday, Sunday, or other day that
commercial banks in Los Angeles, California are authorized or required by law to
close; provided, however that when used in connection with a LIBOR Rate, LIBOR
Amount or LIBOR Interest Period such term shall also exclude any day on which
dealings in U.S. dollar deposits are not carried on in the London interbank
market.

 

"LIBOR Amount" means each principal amount for which the LIBOR Borrowing Rate
applies for any specified LIBOR Interest Period.

 

"LIBOR Interest Period" means as to any LIBOR Amount, a period of each day, one
month, two months, or three months commencing on the date the LIBOR Borrowing
Rate becomes applicable thereto; provided, however, that: (i) the first day of
each LIBOR Interest Period must be a Business Day; (ii) no LIBOR Interest Period
shall be selected which would extend beyond the maturity date of the Note; (iii)
no LIBOR Interest Period shall extend beyond the date of any principal payment
required under this note; (iv) any LIBOR Interest Period which would otherwise
expire on a day which is not a Business Day, shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such LIBOR Interest Period into another calendar month, in which event the LIBOR
Interest Period shall end on the immediately preceding Business Day; and (v)
LIBOR Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such LIBOR Interest Period) shall end on the last Business
Day of a calendar month.

 

"LIBOR Rate" shall mean the rate determined by Lender to be the London interbank
offered rate for deposits in U.S. Dollars for the LIBOR Interest Period (defined
above) which appears on the Bloomberg Screen B TMM Page under the heading "LIBOR
Fix" as of 11:00 a.m. (London Time) on the second (2nd) Business Day prior to
the first day of such LIBOR Interest Period (adjusted for any all assessments,
surcharges and reserve requirements). If such interest rate shall cease to be
available from the described Bloomberg report, the LIBOR Rate shall be
determined from such financial reporting service as Lender shall reasonably
determine and use with respect to its other loan facilities on which interest is
determined based on the London interbank offered rate.

 

The LIBOR Borrowing Rate.

 

(i) The LIBOR Borrowing Rate is the LIBOR Rate plus 2.750% per annum.

 

(ii) Borrower may obtain LIBOR Borrowing Rate quotes from Lender between 9:00
a.m. and 11:00 a.m. (California time) on any Business Day.  Borrower may request
an Advance or a new LIBOR Interest Period for an existing LIBOR Amount only by
giving Lender notice before 11:00 a.m. (California time) on such day.  If
Borrower does not give notice of a new LIBOR Interest Period for an existing
LIBOR Amount, Borrower is deemed to have requested a new LIBOR Interest Period
of three months.

 

(iii) Any oral notice shall be given by, and any written notice shall be signed
by, the person(s) authorized in this note, and shall specify the requested
effective date of the rate, LIBOR Interest Period and LIBOR Amount, and whether
Borrower is requesting a new Advance at the LIBOR Borrowing Rate under a line of
credit, or a new LIBOR Interest Period for an outstanding LIBOR Amount.  No more
than one LIBOR Rate Notice shall be in effect at any one time during the term of
the Loan, except that, notwithstanding anything to the contrary contained in
this Note, Borrower may select a separate LIBOR Rate Period for up to four (4)
different parts of the Loan (each part of which must be in the minimum amount of
One Hundred Thousand and 00/100 DOLLARS ($100,000.00), provided that such
selection is otherwise done in strict compliance with the terms of this Note.

 

(iv) If at any time the LIBOR Rate is unascertainable or unavailable to Lender
or if LIBOR Rate loans become unlawful, then the LIBOR Borrowing Rate, (A) shall
terminate automatically with respect to all LIBOR Amounts (i) on the last day of
each then applicable LIBOR Interest Period, if Lender may lawfully continue to
maintain such loans, or (ii) immediately if Lender may not lawfully continue to
maintain such loans through such day, and (B) the an interest rate equal to the
daily Wall Street Journal Prime Rate, as quoted in the “Money Rates” column of
The Wall Street Journal (Western Edition) all as determined by Lender minus
0.25% per annum automatically shall become effective as to such amounts upon
such termination.

 

 



6

 

 

(v) If at any time after the date hereof (A) any revision in or adoption of any
applicable law, rule, or regulation or in the interpretation or administration
thereof (i) shall subject Lender to any tax, duty, or other charge, or change
the basis of taxation of payments to Lender with respect to any loans bearing
interest based on the LIBOR Rate, or (ii) shall impose or modify any reserve,
insurance, special deposit, or similar requirements against assets of, deposits
with or for the account of, or credit extended by Lender, or impose on Lender
any other condition affecting any such loans, and (B) the result of any of the
foregoing is (i) to increase the cost to Lender of making or maintaining any
such loans or (ii) to reduce the amount of any sum receivable under this note by
Lender, Borrower shall pay Lender within 15 days after demand by Lender such
additional amount as will compensate Lender for such increased cost or
reduction.  The determination hereunder by Lender of such additional amount
shall be conclusive in the absence of manifest error.  If Lender demands
compensation, Borrower may upon three (3) Business Days' notice to Lender pay
the accrued interest on all LIBOR Amounts, together with any additional amounts
payable.

 

(vi) Borrower shall pay to Lender, on demand, such amount as Lender reasonably
determines (determined as though 100% of the applicable LIBOR Amount had been
funded in the London interbank market) is necessary to compensate Lender for any
direct or indirect losses, expenses, liabilities, costs, expenses or reductions
in yield to Lender, whether incurred in connection with liquidation or
re-employment of funds or otherwise, incurred or sustained by Lender as a result
of:  (A) Any payment or prepayment of a LIBOR Amount, termination of the LIBOR
Borrowing Rate on a day other than the last day of the applicable LIBOR Interest
Period (including as a result of acceleration); or (B)  Any failure of Borrower
to borrow, continue or prepay any LIBOR Amount after Borrower has given a notice
thereof to Lender.

 

(vii) Borrower shall pay interest based on the LIBOR Borrowing Rate, plus any
other applicable taxes or charges hereunder, even though Lender may have
obtained the funds loaned to Borrower from sources other than the London
interbank market.  Lender's determination of the LIBOR Borrowing Rate and any
such taxes or charges shall be conclusive in the absence of manifest error.

 

(viii) Nothing contained in this note, including without limitation the
determination of any LIBOR Interest Period or Lender's quotation of any LIBOR
Borrowing Rate, shall be construed to prejudice Lender's right, if any, to
decline to make any requested Advance or to require payment on demand

 

 

THIS LIBOR INTEREST RATE OPTION IS EXECUTED ON ______________, 2014.

 

BORROWER:

 

 

APPLIED OPTOELECTRONICS, INC.

 

By: _____________________________________________

Chih-Hsiang (Thompson) Lin Lin, CEO of Applied Optoelectronics, Inc.

 

 

 



7

